PER CURIAM.
Claimant appeals an order of the judge of compensation claims denying the com-pensability of his claim for workers’ compensation benefits. The decretal portion of the order which provides that “there was no accident or injury arising out of the course and scope of employment” is modified to provide that “there was no accident or injury arising out of or within the course and scope of employment on August 20, 1988” so as to parallel the factual findings. The order is affirmed as modified.
BOOTH, JOANOS and ALLEN, JJ., concur.